/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Email: mail@ch13bk.com

                                                 UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF ARIZONA



    TODD TAMM                                                                            Chapter 13
    HEIDI TAMM
                                                                                         Case No. 2-17-bk-02978 DPC
    2340 EAST UNIVERSITY DRIVE
    #55                                                                                  TRUSTEE'S 2020 ANNUAL
    TEMPE, AZ 85281                                                                      STATUS REPORT OF RECEIPTS
                                                                                         AND DISBURSEMENTS

                                                                     Debtors.

     This is an annual status report of receipts (plan payments) for up to two years and all disbursements (payments) by the
Trustee to creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If
a debtor or creditor has any question about the claims/debts paid by the Trustee, CONTACT YOUR ATTORNEY. If the Debtors.
have a question about the data shown, then send an email to mail@ch13bk.com.

                  Dates                               Plan Payment Schedule                                  Tax Returns & Refunds
                                                                                                   If the Debtors are required by the plan or order
  Petition Date: 3/27/2017                         Pmt Amt       Month #              Month #      confirming plan to provide state and federal
  Plan Payment Start Date: 4/26/2017
                                                                                                   income tax returns, tax refunds, or both,to the
  Plan Confirmed On: 2/15/2018                        0.00         1        through     1
                                                                                                   Trustee but have not done so, then the Trustee is
  Last Payment Received: 2/25/2020                  355.00         2        through     12         requesting that the Debtors send the return(s) to to
  Last Disbursement Date: 3/27/2020                 445.00         13       through     13         his or her attorney who will get the returns to the
                                                    596.67         14       through     15         Trustee.
                                                    600.61         16       through     16
                                                    180.00         17       through     21
                                                    225.00         22       through     22
                                                    180.00         23       through     23
                                                    660.00         24       through     25
                                                      0.00         26       through     26
                                                    570.00         27       through     60

                                           Plan Payments Received by Trustee or Payment Refunds
   If a debtor has a question about a payment not shown below, provide the Trustee with a copy of the front and back of the
   cashier's check or money order. Plan payments can be made online through www.tfsbillpay.com or app.courtcompass.com.
                                                                                                    Plan payments are delinquent by $2,080.00.
                                                                                         The total amount of plan payments received: $13,528.95
                                                                                             The amount of trustee fee taken on receipts: $824.37
                                                                                                         Amount of Undistributed Funds: $51.91
   Covers receipts posted June 1, 2018, through May 31, 2020.
          Date           Ck #          Amount             Date             Ck #       Amount                   Date              Ck #         Amount

      2/25/20           2391           570.00           2/3/20             2202       575.00             12/30/19               1954           570.00
     11/25/19           1692           570.00          9/30/19             1225       575.00              8/26/19               1013           575.00
      7/29/19           8485           575.00          6/24/19             1589        70.00              6/24/19               1588           500.00
       5/6/19           5254           660.00          3/25/19             9777       660.00              2/25/19               9541           180.00
      1/22/19           9286           180.00           1/8/19             9208       225.00             12/24/18               9077           180.00
     11/26/18           8003           180.00         10/23/18             8633       180.00              9/25/18               8397           180.00
      8/28/18           6982           180.00          7/31/18             7962       600.61               7/5/18                TFS           596.67




          Case 2:17-bk-02978-DPC                  Doc 85         Filed 06/22/20         Entered 06/22/20 21:27:22                        Desc
 Disbursement information (payments to creditors)
                                            MainisDocument
                                                  on the next page.Page                 1 of 2
                                                Disbursements to Administrative Expenses / Claimants / Creditors
          The Court confirmed a Plan on 2/15/2018. The Trustee's last disbursement was on 3/27/2020 and the amount paid out on claims and debts to
          date is $13,477.04. The amount of Trustee's percentage fee paid is $824.37.
Pmt Seq




                                                    Trustee                                                                                                 Principal
                                                                   Last
                                                   or Court                  Claim    Claim     Debt        Principal    Interest   Interest    Total       Balance
                                                                   Pmt
           Creditor Name                           Claim No.       Date      Class   Type(s)   Amount         Paid         Rate       Paid      Paid        of Claim

 13
           BENJAMIN WRIGHT                                         1/29/20     L                 5,500.00     5,500.00                  0.00   5,500.00              0.00

 24
           JEFFERSON CAPITAL SYSTEMS LLC                 002       3/27/20     S       V        14,305.44     3,642.74      5.25    2,226.40   5,869.14      10,662.70
           QUANTUM3 GROUP LLC                            003       5/30/19     S       P          684.89       684.89     24.99      341.86    1,026.75              0.00

 33
           DEPARTMENT OF EDUCATION/MOHELA                001                   U       S          559.09          0.00                  0.00       0.00           559.09
           RESURGENT CAPITAL SERVICES                    004                   U                  450.00          0.00                  0.00       0.00           450.00
           EMERGENCY PHYSICIANS SOUTHWEST PC             005                   U                  232.20          0.00                  0.00       0.00           232.20
           PORTFOLIO RECOVERY ASSOCIATES LLC (P          006                   U                  780.71          0.00                  0.00       0.00           780.71
           U.S. DEPARTMENT OF EDUCATION                  007       5/30/19     U       S        19,191.94      200.62                   0.00    200.62       18,991.32
           JEFFERSON CAPITAL SYSTEMS LLC                 008                   U                  909.03          0.00                  0.00       0.00           909.03
           RESURGENT CAPITAL SERVICES                    009                   U                    34.84         0.00                  0.00       0.00            34.84
           JEFFERSON CAPITAL SYSTEMS LLC                 010                   U                 1,373.79         0.00                  0.00       0.00          1,373.79
           PORTFOLIO RECOVERY ASSOCIATES LLC (P          011                   U                  375.79          0.00                  0.00       0.00           375.79
           DIGNITY HEALTH                                013                   U                  250.00          0.00                  0.00       0.00           250.00
           DIGNITY HEALTH                                014       5/30/19     U                 5,372.37        56.16                  0.00     56.16           5,316.21
           DIGNITY HEALTH                                015                   U                  125.00          0.00                  0.00       0.00           125.00

 34          Trustee anticipates no payment or no further payment on these debts:
           CARRINGTON MORTGAGE SERVICES, LLC             012                   S       M       223,928.34         0.00                  0.00       0.00     223,928.34

     Explanation of disbursement codes:
     (1) A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to the creditor.
     (2) Under Claim Number, a "#" refers to a claim that the Court has disallowed.
     (3) Claim Class codes: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured;
         "U" = unsecured
    (4) Claim Type: "A" = arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage; "P" = personal property;
        "R" = residence; "V" = vehicle

           In re TAMM                                                Case No. 2-17-bk-02978-DPC                                                         Page 2


                If the Trustee has an email address for the Debtors, then the Trustee sent the Annual Report by email. If the email was
                bounced back or the Trustee has no email address , the Trustee sent a paper copy to the address appearing in the
                caption on the first page, and to a separate mailing address for the joint debtor, if the Trustee has that information.




                      Case 2:17-bk-02978-DPC                        Doc 85 Filed 06/22/20 Entered 06/22/20 21:27:22                               Desc
                                                                     Main Document    Page 2 of 2
